Citation Nr: 0602654	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-21 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to April 
1973.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.   

The Board observes that the veteran's October 2003 notice of 
disagreement (NOD) showed disagreement with the RO's denials 
of his service connection claims for post-traumatic stress 
disorder (PTSD) and hepatitis C in addition to his claim for 
an increased evaluation of his left middle finger injury in 
its July 2003 rating decision.  During the course of this 
appeal, however, the RO granted the veteran's claim for 
service connection of his PTSD in February 2004.  In March 
2004, the RO granted an increased rating of 20 percent for 
amputation of the veteran's left middle finger, which is the 
maximum schedular rating available for that disability, and 
withdrew his appeal on the issue of an increased evaluation 
for gunshot wound scar, left middle finger.  The veteran was 
notified of these decisions in correspondence dated in 
February 2004 and June 2004, respectively.  As those issues 
have neither been procedurally prepared nor certified for 
appellate review, they are outside the scope of this appeal 
and are not subject to such review by the Board.  Godfrey v. 
Brown, 7 Vet. App. 398, 410 (1995).

In August 2004, the Board received additional pertinent 
evidence from the veteran to include a letter from his 
private treating physician and a VA laboratory report.  This 
evidence has not yet been reviewed by the RO and was not 
accompanied by a waiver of the RO's right to initial 
consideration of the new evidence.  Therefore, the case must 
be remanded so that the RO may review this evidence in the 
first instance.  38 C.F.R. §§ 19.9, 20.1304(c) (2005). 

The issue of service connection for hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  By an unappealed September 1973 rating decision, the RO 
denied the veteran's service connection claim for recurring 
hepatitis because the August 1973 VA examination report 
revealed no residuals of the infectious hepatitis.

3.  Evidence received subsequent to the September 1973 RO 
decision is evidence not previously submitted that relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and presents a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The September 1973 RO rating decision is final.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972)

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for hepatitis C is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in December 2002, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  In addition, the December 2002 VCAA notice 
advised the veteran that he had to submit new and material 
evidence in order for VA to reconsider his hepatitis claim.  
New and material evidence was defined as evidence submitted 
to VA for the first time that bears directly and 
substantially upon the issue for consideration.  The December 
2002 notice also informed the veteran of what the evidence 
must show to establish entitlement to service-connected 
compensation benefits.     

The record reflects that the December 2002 notice erroneously 
advised the veteran of a definition of new and material 
evidence that is not applicable to his claim.  Nevertheless, 
the March 2004 Statement of the Case (SOC) rectified this 
error by advising the veteran of the appropriate definition 
of new and material evidence and applying the same.  
Moreover, the veteran was not prejudiced by the error because 
both the RO and the Board reopened the claim.  

The Board acknowledges that the December 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2005).  However, the RO asked the veteran for 
all the information and evidence necessary to substantiate 
his claim-that is, evidence of the type that should be 
considered by VA in assessing his claim.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Mayfield, 19 Vet. App. at 
126-27.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id.

Furthermore, the RO provided the veteran with a copy of the 
July 2003 rating decision, and the March 2004 Statement of 
the Case (SOC), which included a discussion of the facts of 
the claim, notification of the basis of the decision, and a 
summary of the evidence used to reach the decision.  The 
March 2004 SOC provided the veteran with notice of all the 
laws and regulations pertinent to his claim.  Therefore, the 
Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

Based on the foregoing, the Board finds that the requirements 
under the law pertaining to new and material evidence claims 
have been met.  Accordingly, the Board will proceed with 
appellate review.  


II.	New and Material Evidence

Evidence

In April 1973, the veteran filed a claim (VA Form 21-526e) 
for service connection of hepatitis recurrences.  The RO 
denied the veteran's claim in its September 1973 rating 
decision because the August 1973 VA examination report 
revealed no residuals of the infectious hepatitis.  In 
September 1973, the RO sent correspondence that notified the 
veteran of its rating decision and advised him of his rights 
to appeal the decision along with the rating decision.  The 
veteran did not appeal the RO's decision, and it became 
final.  

The RO considered the following evidence prior to rendering 
its September 1973 rating decision denying the veteran's 
claim.

The service medical records show a finding of hepatitis 
during service; however, no type was identified.  There were 
no notations regarding the presence of tattoos.  The May 1972 
service clinical record notes that the veteran was 
hospitalized for over two weeks with chief complaints of 
nausea and vomiting.  The examining physician noted that the 
veteran reported that he had some nausea, vomiting, anorexia, 
weakness, fatigue, dark urine, constipation, and jaundiced 
eyes before being admitted to the hospital.  The veteran also 
reported that he had no history of prior hepatitis and denied 
any IV drug use.  After examining the veteran, the physician 
diagnosed hepatitis.  The physician also wrote that it was 
"completely benign."  In addition, the January 1973 
separation examination report contains no notations of 
hepatitis and the veteran wrote that he was in good health.  
In his April 1973 Statement of Medical Condition, the veteran 
noted that there had been no change in his medical condition 
since the separation examination.        

The August 1973 VA examination noted that the veteran had no 
residual infectious hepatitis.

The following evidence was associated with the claims folder 
after the September 1973 RO rating decision.

In his October 2003 NOD, the veteran wrote that his risk 
factor for hepatitis C was the use of air guns for 
inoculation in the service.   

The veteran's VA treatment records dated from November 2001 
to January 2004 contain no notations regarding any treatment 
for hepatitis C; however, a VA physician (Dr. L.L.P.) did 
order a "hepatitis panel tsh" for the veteran in November 
2001.  Subsequent treatment records show a list of the 
veteran's active problems to include chronic hepatitis C.  

The March 2004 VA examination report reveals that the veteran 
told the VA examiner (M.J.G., ARNP) that he had no "current 
treatment-type" (i.e., medication, diet, enzymes, etc.) for 
hepatitis.  He identified the possible exposure to other 
soldiers' blood during vaccinations using an injection gun 
while in service, tattoos before service, and right ear 
piercing and drinking up to a 6 pack of beer on weekends 
after service as his risk factors for hepatitis C.  Test 
results showed that the hepatitis C virus was not detected.  
The VA examiner noted as her diagnosis that there was no 
evidence of hepatitis C.  She also indicated that she 
reviewed the veteran's claims file to include his service 
medical records.  After reviewing the test results and 
examining the veteran, she concluded that it was "not as 
least likely as not" that the veteran's in-service hepatitis 
was from hepatitis C.    

In his June 2004 VA Form 9, the veteran noted that he 
continued to experience nausea and jaundiced eyes due to 
hepatitis.  He also again referenced use of the air gun for 
vaccination during service as his risk factor for hepatitis.   

The June 2004 VA laboratory report shows the veteran tested 
positive for the hepatitis C antibody.  The Board is 
precluded from considering this evidence in the first 
instance because it was received after the issuance of the 
March 2004 SOC and was not accompanied by a waiver.  38 
C.F.R. §§ 19.9, 20.1304(c) (2005). 

The July 2004 letter written by a private physician (Dr. 
A.J.H., M.D.) reveals that the veteran had been under his 
care for the past several years.  He noted that the veteran 
had recently been diagnosed with Hepatitis C.  He also 
referenced the veteran's hospitalization during the military 
and requested that the information provided be taken into 
consideration when evaluating the veteran's condition.  The 
Board is precluded from considering this evidence in the 
first instance because it was received after the issuance of 
the March 2004 SOC and was not accompanied by a waiver.  38 
C.F.R. §§ 19.9, 20.1304(c) (2005). 

Legal Criteria

As a preliminary matter, the Board notes that in Barnett v. 
Brown, 8 Vet. App. 1 (1995), affirmed 83 F.3d 1380 (Fed. Cir. 
1996), it was determined that the statutory scheme in 
38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty for the 
Board to consider new and material issues regardless of the 
RO's actions.  The Board may not consider a previously and 
finally disallowed claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the claim.  

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  The veteran's application to reopen his claim for 
entitlement to service connection for hepatitis C was 
received by the RO in February 2002.  Thus, the revised 
definition of "new and material evidence" is applicable to 
his service connection claim for hepatitis C.  

Analysis
The Board notes that the March 2004 VA examination report and 
the statements of the veteran in his October 2003 NOD and 
June 2004 VA Form 9 are new; however, neither are material 
because they present no reasonable possibility of 
substantiating the veteran's claim.  The March 2004 VA 
examination report notes that the veteran had no evidence of 
hepatitis C and included a negative medical nexus opinion.  
The veteran's statements reveal that he continued to have 
jaundiced eyes and nausea and his description of these 
symptoms are considered credible; however, the veteran lacks 
the requisite medical expertise to provide a current 
diagnosis of hepatitis C or a medical opinion linking 
hepatitis C to service.  Where the determinative issue 
involves medical causation or diagnosis, a competent medical 
opinion is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board further notes that the veteran's VA treatment 
records dated from November 2001 to January 2004 constitute 
new evidence as they were not considered by the RO prior to 
its September 1973 rating decision.  In addition, the VA 
treatment records are material as they relate to a previously 
unestablished fact and present a reasonable possibility of 
substantiating the claim (i.e., current diagnosis of 
hepatitis C).  Specifically, they show chronic hepatitis C 
listed as an active problem of the veteran.   

Accordingly, having determined that new and material evidence 
has been submitted, the claim is reopened.  The Board will 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record after the duty to assist the veteran 
has been satisfied.  


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for hepatitis C is 
reopened.  



REMAND

The veteran contends that he currently has hepatitis C.  He 
also maintains that he contracted hepatitis C in service and 
is entitled to service-connected compensation benefits.  

After careful review of the evidence detailed above, the 
Board finds that additional development is needed in this 
case.  There is both favorable and unfavorable evidence of 
record that the veteran currently has hepatitis C.  In 
support of his claim, the VA medical records list chronic 
hepatitis C among the veteran's active problems.  The newly 
submitted VA laboratory report also shows that the veteran 
tested positive for the hepatitis C antibody in June 2004, 
approximately three months after the VA examination took 
place.  In addition, Dr. A.J.H. wrote that the veteran had 
recently been diagnosed with hepatitis C and had been under 
his care for several years.  On the other hand, the March 
2004 VA examination report notes that there was no evidence 
of hepatitis C and there are no recent treatment records 
regarding the veteran's claimed hepatitis C of record.  In 
addition, the service medical records show a finding of 
hepatitis during service; however, no type is identified.  
Moreover, the Board finds that the VA medical opinion of 
record is inadequate because it was offered before receipt of 
the medical evidence submitted by the veteran in August 2004.  
Although the March 2004 VA examination report included a 
negative medical nexus opinion, the examiner's opinion 
appeared to be based on lab results showing no evidence of 
hepatitis C.  Under the VCAA, VA is required to provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  In this case, the 
Board concludes that a new VA examination and medical opinion 
must be afforded the veteran in order to determine whether he 
currently has hepatitis C and, if found, whether his 
hepatitis C is related to service.  The examination should be 
conducted by a physician who specializes in internal medicine 
or gastroenterology.  Moreover, the physician should consider 
all pertinent evidence contained in the veteran's claims file 
to include the June 2004 VA laboratory report and July 2004 
letter from Dr. A.J.H. and thoroughly explain the basis for 
his or her conclusion.    


Accordingly, the case is REMANDED to the AMC for the 
following actions:

1. The veteran should be afforded with 
another VA examination performed by a 
physician specializing in internal 
medicine or gastroenterology to determine 
the identity and etiology of any 
hepatitis C that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished and all findings reported 
in detail.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should state whether the 
veteran's hepatitis C is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
of less than 50 percent) causally or 
etiologically related to any 
symptomatology shown in service or any 
other incident thereof and explain the 
basis of his or her conclusion.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.  
 
2.  After any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority to include any 
evidence submitted since the issuance of 
the March 2004 SOC.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.    


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


